UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 333-62588 FIRST NATIONAL ENERGY CORPORATION (Exact name of registrant as specified in its charter) Nevada 66-0349372 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 44 Greystone Crescent, Georgetown, Ontario Canada L7G 1G9 (Address of principal executive offices) (Zip Code) (416) 918-6987 (Registrant’s telephone number, including area code) (Former Name, Former Address, and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[X] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes []No [X ] APPLICABLE ONLY TO CORPORATE ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of November 23, 2015 , there were 99,865,228 common shares issued and outstanding. PART I—FINANCIAL INFORMATION Item 1. Financial Statements. First National Energy Corporation (Formerly First National Power Corporation) Consolidated Interim Financial Statements June 30, 2015 (Amounts expressed in US Dollars) The accompanying notes form an integral part of these consolidated interim financial statements Index Consolidated Interim Balance Sheets as at June 30, 2015 and December 31, 2014 1 Consolidated Interim Statements of Operations and Comprehensive Loss for the six months and three months ended June 30, 2015 and June 30, 2014 2 Consolidated Interim Statements of Stockholders’ Deficiency for the six months ended June 30, 2015 and year ended December 31, 2014 3 Consolidated Interim Statements of Cash Flows for the six months ended June 30, 2015 and June 30, 2014 4 Condensed Notes to Consolidated Interim Financial Statements 5-10 FIRST NATIONAL ENERGY CORPORATION (Formerly First National Power Corporation) Consolidated Balance Sheets As at June 30, 2015 and December 31, 2014 (Amounts expressed in US Dollars) June 30 December 31 (unaudited) (audited) $ $ ASSETS CURRENT Cash Total Current Assets LICENSES FOR TECHNOLOGY (Note 4) Total Assets LIABILITIES CURRENT Accounts payable and accrued liabilities Loan payable to director (Note 6) Loan payable to related party (Note 5) Total Liabilities Going Concern (Note 2) Related Party Transactions (Note 6) Commitment (Note 9) STOCKHOLDERS’ DEFICIENCY Capital Stock ($0.001 par value, 300,000,000 common shares authorized, 99,865,228 issued and outstanding) Additional paid-in Capital Accumulated Deficit ) ) Accumulated Other Comprehensive Loss ) ) Total Stockholders' Deficiency Attributable to FNEC Stockholders ) ) Non-controlling interest 53 53 Total Stockholders' Deficiency ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY The accompanying notes form an integral part of these consolidated interim financial statements Page 1 FIRST NATIONAL ENERGY CORPORATION (Formerly First National Power Corporation) Consolidated Interim Statements of Operations and Comprehensive Loss For the six months and three months ended June 30, 2015 and June 30, 2014 (Amounts expressed in US Dollars) For the six For the six For the three For the three months ended months ended months ended months ended June 30, 2015 June 30, 2014 June 30, 2015 June 30, 2014 $ REVENUE - EXPENSES General and administrative expenses - - TOTAL OPERATING EXPENSES - - LOSS BEFORE INCOME TAXES - - Income taxes - NET LOSS - - Net loss attributable to non-controlling interest - Net loss attributable to FNEC stockholders - - Loss per share - basic and diluted $
